DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, 12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20050024339 A1; Yamazaki) in view of Yamazaki et al. (US 20150008458 A1; Yam).
Regarding 1,  Yamazaki discloses a display device comprising: a circuit element layer comprising a transistor (Fig. 15a, 502; ¶158); a display element layer comprising a first electrode (Fig. 15a, 508; ¶158) connected to the transistor, a second electrode (Fig. 15a, 511; ¶158) facing the first electrode, an organic pattern (Fig. 15a, 510; ¶158) between the first electrode and the second electrode, a pixel defining layer (Fig. 15a, 509; ¶158)  having an opening exposing the first electrode, a first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169) covering the second electrode, and a second 
Yamazaki discloses using the same materials for the first and second protective layers as the written description in paragraphs 106 and 110. Since Yamazaki uses the same materials it is reasonable to conclude the layers will perform in the same manner, specifically having stress in directions different from each other.
Yamazaki is silent on an auxiliary electrode spaced apart from the opening to cover a portion of the pixel defining layer and connected to the second electrode, wherein the auxiliary electrode comprises a lower portion and an upper portion opposing the lower portion, an upper portion opposing the lower portion of the auxiliary electrode, a whole surface of the upper portion of the pixel defining laver directly contact with the lower portion of the auxiliary electrode,
Yam discloses an auxiliary electrode (Fig. 6A, 621; ¶134) spaced apart from an opening to cover a portion of a pixel defining layer (Fig. 6A, 624; ¶134) and connected to a second electrode (Fig. 6A, 20; ¶134 cathode), wherein the auxiliary electrode (Fig. 6A, 621; ¶134) comprises a lower portion (bottom surface) and an upper portion (top surface) opposing the lower portion, the pixel defining layer (Fig. 6A, 624; ¶134) comprises a lower portion (bottom surface) facing to the transistor, an upper portion (top surface) opposing the lower portion of the auxiliary electrode, a whole surface of the 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the auxiliary electrode configuration of Yamazaki to effectively reduce a sheet resistance of the second electrode.
Regarding 2, Yamazaki in view of Yam discloses the display device of claim 1, wherein the first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki) comprises a transparent conductive material.
	Regarding 3, Yamazaki in view of Yam discloses the display device of claim 1, wherein the second protection pattern (Fig. 15a, 512 SiN, SiON; ¶158/170 Yamazaki) comprises an inorganic material.
	Regarding 4, Yamazaki in view of Yam discloses the display device of claim 1, wherein the first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki) has tensile stress, and the tensile stress of the first protection pattern ranges from 0 Mpa to 200 Mpa.
Applicant’s written description discloses when the first protection layer (FL) is formed of zinc oxide (ZnO), tin oxide (SnO2), indium zinc oxide (IZO), indium tin oxide (ITO), or indium gallium oxide (IGO), and has a thickness of  500 A to 3,000 A it will exert a tensile stress in the  ranges from 0 Mpa to 200 Mpa.
Yamazaki discloses a second electrode of a display device having first protection layer 519 of ITO or ZnO having a thickness of 240 nm to 290 nm (2400 A to 2900 A). Therefore Yamazaki discloses a first protection layer exerting a tensile stress within the claimed ranges from 0 Mpa to 200 Mpa. In the case where the claimed ranges “overlap 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the protection layer parameters of Yamazaki for enhanced protection of the second electrode.
Regarding 11, Yamazaki in view of Yam discloses the display device of claim 1, wherein surface areas gradually increase (Due to PDL 509 taper) in order of the organic pattern, the second electrode (Fig. 15a, 511; ¶158 Yamazaki), the first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki), and the second protection pattern (Fig. 15a, 512 SiN, SiON; ¶158/170 Yamazaki).
	Regarding 12, Yamazaki in view of Yam discloses the display device of claim 1, wherein each of the pixel defining layer (Fig. 15a, 509; ¶158 Yamazaki) and the auxiliary electrode (Fig. 6A, 621; ¶134 Yam) has an island pattern shape on a plane.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the auxiliary electrode configuration of Yam to effectively reduce a sheet resistance of the second electrode.
Regarding 14, Yamazaki discloses a display device comprising: a circuit element layer comprising a transistor  (Fig. 15a, 502; ¶158); a display element layer comprising a first electrode (Fig. 15a, 508; ¶158) connected to the transistor, a second electrode (Fig. 15a, 511; ¶158) facing the first electrode, an organic pattern (Fig. 15a, 510; ¶158) between the first electrode and the second electrode, a pixel defining layer (Fig. 15a, 509; ¶158) having an opening exposing the first electrode, a first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169) covering the second electrode, and a 
Yamazaki is silent on an auxiliary electrode spaced apart from the opening to cover a portion of the pixel defining layer and connected to the second electrode such that the auxiliary electrode is between the second electrode and the pixel defining layer, wherein the auxiliary electrode comprises a lower portion and an upper portion opposing the lower portion, the pixel defining layer comprises a lower portion facing to the transistor, an upper portion opposing the lower portion of the auxiliary electrode, a whole surface of the upper portion of the pixel defining layer directly contact with the lower portion of the auxiliary electrode, 
Yam discloses auxiliary electrode (Fig. 6A, 621; ¶134) spaced apart from the opening to cover a portion of the pixel defining layer (Fig. 6A, 624; ¶134) and connected to the second electrode (Fig. 6A, 20; ¶134 cathode) such that the auxiliary electrode is between the second electrode and the pixel defining layer, wherein the auxiliary electrode comprises a lower portion (top surface) and an upper portion (top surface) opposing the lower portion, the pixel defining layer comprises a lower portion (top surface) facing to the transistor, an upper portion (top surface) opposing the lower portion of the auxiliary electrode, a whole surface of the upper portion of the pixel defining layer (Fig. 6A, 624; ¶134) directly contact with the lower portion of the auxiliary electrode (Fig. 6A, 20; ¶134 cathode), 

Regarding 15, Yamazaki in view of Yam discloses the display device of claim 14, wherein the first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki) and the second protection pattern (Fig. 15a, 512 SiN, SiON; ¶158/170 Yamazaki) have stress different from each other.  
Yamazaki discloses using the same materials for the first and second protective layers as the written description in paragraphs 106 and 110. Since Yamazaki uses the same materials it is reasonable to conclude the layers will perform in the same manner, specifically having stress in directions different from each other.
	Regarding 18, Yamazaki in view of Yam discloses the display device of claim 14, wherein the first protection pattern comprises a transparent conductive material, the transparent conductive material comprises at least one of zinc oxide (ZnO), tin oxide (SnO2), indium zinc oxide (IZO), indium tin oxide (ITO), or indium gallium oxide (IGO).  (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki)
Regarding 19, Yamazaki in view of Yam discloses the display device of claim 14, wherein the inorganic material comprises at least one of silicon nitride (SiNx), silicon oxynitride (SiOxNy), silicon oxide (SiOx), silicon carbide (SiCx), titanium oxide (TiOx), zirconium oxide (ZrOx), or zinc oxide (ZnOx). (Fig. 15a, 512 SiN, SiON; ¶158/170 Yamazaki)
Claim 5-7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20050024339 A1; Yamazaki) in view of Yamazaki et al. (US 20150008458 A1; Yam), and further in view of Ishida et al. (US 20180153006 A1; Ishida).
Regarding 5, Yamazaki in view of Yam discloses the display device of claim 1, wherein the second protection pattern has compressive stress (Fig. 15a, 512 SiN, SiON; ¶158/170 Yamazaki), but is silent on and the compressive stress of the second protection pattern ranges from -200 Mpa to 0 Mpa.
Applicants written description discloses when the second protection layer (SIL) is formed of silicon nitride (SiNx), silicon oxynitride (SiOxNy), silicon oxide (SiOx), silicon carbide (SiCx), titanium oxide (TiOx), zirconium oxide (ZrOx), or zinc oxide (ZnOx), and has a thickness of 3,000 A to 20,000 A it will exert a compressive stress in the  ranges from -200 Mpa to 0 Mpa. 
Ishida discloses a second electrode (Fig. 1, 23; ¶50) of a display device having protection layer (Fig. 1, 31; ¶58-59) of silicon nitride film, silicon oxide film or silicon oxide nitride film or SiON film having a thickness of 300 nm to 500 nm (3000 A to 5000 A). Therefore Ishida discloses a protection layer exerting a compressive stress within the claimed ranges from -200 Mpa to 0 Mpa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the protection layer parameters of Ishida for high moisture protection and reduce stress on the second electrode.
	Regarding 6, Yamazaki in view of Yam discloses the display device of claim 1, wherein the first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki 
Ishida discloses a second electrode (Fig. 1, 23; ¶50) of a display device having protection layer (Fig. 1, 31; ¶58-59) of silicon nitride film, silicon oxide film or silicon oxide nitride film or SiON film having a thickness of 300 nm to 500 nm (3000 A to 5000 A). 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the protection layer thickness higher than the first protection layer for increasing the compressive stress on the first protection layer. Also, such a modification would have involved a mere Change in the size or dimensions of the component. A Change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
	Regarding 7, Yamazaki in view of Yam and Ishida discloses the display device of claim 6, wherein the first protection pattern has a thickness of 500 A to 3,000 A (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki 240nm=2400A), but is silent on and the second protection pattern has a thickness of 3,000 A to 20,000 A. (Fig. 1, 31; ¶58-59 3000 A to 5000 A Ishida)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the protection layer thickness higher than the first protection layer for increasing the compressive stress on the first protection layer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Also, such a 
Regarding 16, Yamazaki in view of Yam discloses the display device of claim 14, but is silent on wherein the first protection pattern has a thickness less than that of the second protection pattern.  
Ishida discloses a second electrode (Fig. 1, 23; ¶50) of a display device having protection layer (Fig. 1, 31; ¶58-59) of silicon nitride film, silicon oxide film or silicon oxide nitride film or SiON film having a thickness of 300 nm to 500 nm (3000 A to 5000 A). 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the protection layer parameters of Ishida for high moisture protection and increasing the compressive stress on the first protective layer. Also, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
Regarding 17, Yamazaki in view of Yam discloses the display device of claim 15, wherein the first protection pattern (Fig. 15a, 519 ITO, ZnO; ¶158/169 Yamazaki) has a thickness of 500 A to 3,000 A, but is silent on and the second protection pattern has a thickness of 3,000 A to 20,000 A.  
Ishida discloses a second electrode (Fig. 1, 23; ¶50) of a display device having protection layer (Fig. 1, 31; ¶58-59) of silicon nitride film, silicon oxide film or silicon 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the protection layer parameters of Ishida for high moisture protection, increasing the compressive stress on the first protection layer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Also, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20050024339 A1; Yamazaki) in view of Yamazaki et al. (US 20150008458 A1; Yam), and further in view of Toyoda et al. (US 20190165295 A1; Toyoda).
Regarding 8, Yamazaki in view of Yam discloses the display device of claim 1, wherein the encapsulation layer comprises a first encapsulation inorganic layer, a second encapsulation inorganic layer, and an encapsulation organic layer between the first encapsulation inorganic layer and the second encapsulation inorganic layer, each of which contains an inorganic material, and the first encapsulation inorganic layer contacts the second protection pattern and a portion of the auxiliary electrode, which is exposed from the second protection pattern.
Toyoda discloses a display device having an encapsulation material (Fig. 3, 90; ¶64) comprising a first encapsulation inorganic layer (Fig. 3, 92 SiN; ¶64), a second 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the encapsulation configuration of Toyoda for its gas barrier properties and enhanced moisture protection.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20050024339 A1; Yamazaki) in view of Yamazaki et al. (US 20150008458 A1; Yam), and further in view of Sakamoto et al. (US 20070241664 A1; Sakamoto) and further still in view of Lee et al. (US 20170104181 A1; Lee).
Regarding 10, Yamazaki in view of Yam and Sakamoto discloses the display device of claim 1, but is silent on wherein the remaining portion of the upper portion is covered by a portion of each of the organic pattern, the second electrode, the first protection pattern, and the second protection pattern.
Lee discloses forming an auxiliary electrode (Fig. 4J, MR; ¶39, 59) directly on the PDL layer (Fig. 4J, PDL; ¶39) after forming the first electrode and before forming the rest of the light emitting element.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the auxiliary electrode covered by the organic .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816